Citation Nr: 1243974	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1961 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Portland, OR, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral keratoconus.

The Veteran testified at a March 2012 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims folder.  At that time, the Veteran moved for advancement of his case on the docket due to financial hardship.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  However, he withdrew his request in the May 2012 informal hearing presentation submitted by his representative.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes providing the Veteran with an examination when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has argued alternatively that his bilateral eye condition was caused by service, or that a pre-existing condition was chronically aggravated by service.  

Every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty in July 1974 and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232  1991)).  If a pre-existing condition is shown to have worsened during service, aggravation by service is presumed, and the government then bears the burden of showing by clear unmistakable evidence that worsening is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's service treatment records (STRs) note a bilateral eye condition was present at entry into service.  Further, the STRs show that the Veteran was admitted to the hospital in Pensacola, FL, for treatment following his initial complaints of eye problems.  The complete records of this treatment have not been obtained; the Veteran's records include only the admitting referral and a summary of treatment by the medical board.  It appears that while an inpatient, the Veteran's diagnosis was changed, and he provided additional information relevant to the question of whether his claimed eye condition existed prior to service.  These relevant records must be obtained on remand so that an informed determination may be made as to whether the condition underlying his discharge was that noted at entry.

Further, if keratoconus is found to have pre-existed service and have been noted at entry, a medical opinion is required as to whether the in-service treatment and complaints constitute chronic worsening of the condition, and if so, whether such is clearly and unmistakably due to the natural progression of the eye condition.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Submit an appropriate request to the National Personnel Records Center (NPRC) through the PIES system for clinical (in-patient) treatment records for the Veteran at the Pensacola Naval Hospital for the period of January and February 1962 related to an eye condition.  If such records are not available, written certification of such is required, and the Veteran must be notified.

2.  After completion of the above, schedule the Veteran for a VA eye examination with an appropriate eye specialist.  The entire claims file (to include any pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  The specialist is asked to render opinions as to the following:

1)  Whether bilateral keratoconus clearly and unmistakably existed prior to service.  Was the bilateral eye condition noted on the August 1961 examination the same as that diagnosed in January 1962?

2)  If keratoconus did exist prior to service, was the condition worsened during service, and if so, was such worsening clearly and unmistakably due to the natural progression of the condition, or was it aggravated by service, to include foreign matter in the eye.

A full and complete explanation for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


